Citation Nr: 0514504	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  98-16 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease status post myocardial infarction, status post 
coronary artery bypass graft, currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had approximately 20 years active duty service 
ending with his retirement in July 1994.

This matter comes before the Board of Veterans Appeals' 
(Board) on appeal from an October 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
1997, a statement of the case was issued in January 1998 and 
a substantive appeal was received in September 1998.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as coronary artery disease status post 
myocardial infarction, status post coronary artery bypass 
graft, precludes more than sedentary employment.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 100 
percent for coronary artery disease status post myocardial 
infarction, status post coronary artery bypass graft have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected coronary artery disease 
status post myocardial infarction, status post coronary 
artery bypass graft, warrants a higher disability rating.  
Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected disability is currently rated 
by the RO under the provisions of Diagnostic Codes 7017 and 
7005.  The Board takes note of the fact that certain portions 
of 38 C.F.R. Part 4 pertaining to the rating criteria for 
disabilities involving the cardiovascular system were changed 
during the course of the veteran's appeal.  Specifically, on 
December 11, 1997, the VA published a final rule, effective 
January 12, 1998, to amend the section of the Schedule for 
Rating Disabilities dealing with cardiovascular disabilities.  
62 FR 65207, Dec. 11, 1997.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendment discussed 
above has a specified effective date without provision for 
retroactive application, the amendment may not be applied 
prior to its effective date.  As of the effective date, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that the RO did not expressly address the 
amendments in its January 1998 statement of the case, its 
March 2002 supplemental statement of the case or its March 
2005 supplemental statement of the case.  However, in light 
of the full grant of benefits sought in this decision, the 
Board finds that any lack of notification by the RO is 
harmless error.

Under the old criteria for rating arteriosclerotic heart 
disease, a 100 rating was warranted when, after six months 
following acute illness from coronary occlusion or 
thrombosis, there were chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment was precluded.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997).  Under the current 
criteria for rating arteriosclerotic heart disease, a 100 
percent rating is warranted when documented coronary artery 
disease results in chronic congestive heart failure , or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 7005 (2004).

The medical evidence of record includes a November 1997 
letter from Stephen U. Hanlon, M.D., which states that the 
veteran has severe coronary artery disease and that he 
continues to experience angina at all levels of activity 
greater than ordinary.  Dr. Hanlon noted that the physical 
and psychological stresses of a job would be detrimental to 
the veteran's health.

The veteran underwent an additional VA examination in October 
2003.  The examination report reflects that after a thorough 
physical examination, the examiner found the veteran to be 
completely disabled for all practical purposes.  The examiner 
noted that the veteran is disabled because of the very low 
amount of exertion required to produce symptoms and that even 
though his overall left ventricular function is still at the 
lower limit of normal, he is incapacitated by chest pain and 
shortness of breath.

After resolving all benefit of the doubt in favor of the 
veteran, the Board finds that the evidence of record shows 
the veteran to be precluded from more than sedentary 
employment as a result of his coronary artery disease.  As 
such, the veteran's service-connected coronary artery disease 
warrants a 100 percent disability rating under the old rating 
criteria for arteriosclerotic heart disease under Diagnostic 
Code 7005.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran as a result of any VCAA deficiencies in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.

ORDER

The veteran' service-connected coronary artery disease status 
post myocardial infarction, status post coronary artery 
bypass graft warrants a 100 percent disability rating.  The 
appeal is granted, subject to laws and regulations governing 
payment of VA monetary benefits.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


